Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on September 10, 2021 was received and has been entered. Claims 2, 5-8, 10-12, 14 and 21 are in the application and pending examination. Claim 21 was amended. Claims 1, 3-4, 9, 13, and 15-20 were previously cancelled. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Specification
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter in claim 21 is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a plurality of individual shadow bars, each of the plurality of shadow bars comprising abutting walls…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein). 
Regarding claim 21, Feuerstein teaches a line-of-sight coating fixture comprising: a support structure (700), a platter (top horizontal surface of 742), a plurality of compartments disposed below the platter (top horizontal surface of 742), each of the plurality of compartments having an opening (see vertical line between sections of 742 in Fig. 8) on a periphery of the support structure, and each compartment adapted to receive and secure a root of rotor blade (base 728 of 725)  such that the root is disposed below the platter and an airfoil of the rotor blade ( body of each workpiece upper portion of 725)  extends above the platter; 
a spindle (750) disposed through a center of the platter or support structure for rotating the workpieces (725) thereabout. (See Feuerstein, Figs. 1-5, 7-8 and paragraphs 28-31, 43.)
Further, regarding claim 21, Feuerstein teaches a shadow structure (40) disposed about the spindle, above the platter and inside of the periphery, the shadow structure includes a plurality of shadow bars ( slender rectangular piece protruding from 40), disposed about the spindle and above the platter, each of the plurality of shadow bars including abutting walls (walls of 40) defining a recess for separately covering a trailing edge (pointed end of 25 or 725) of each airfoil and shielding the trailing edge of 
Further regarding claim 21,  Feurstein teaches each of the plurality of compartments is configured to shield the root of each rotor blade from the line-of-sight coating material, and wherein each of the plurality of shadow bars is configured to shield the trailing edge of each airfoil from the line-of-sight coating material. (See Feuerstein, paragraphs 21-22 and 44.)  

    PNG
    media_image1.png
    524
    359
    media_image1.png
    Greyscale


 Regarding claim 5, Feuerstein teaches the platter is shaped to conform to a platform of each rotor blade such that an upper surface of the platform is exposed to the line-of-sight coating material and a lower surface of the platform is shielded.  ( See Feuerstein, Fig. 7 and paragraph 43.)	

Regarding clam 10, Feuerstein teaches the recesses defined by the plurality of shadow bars also covers a portion of the pressure surface adjacent to the trailing edge.  (See Feuerstein, Figs. 1, 5, and 8 and paragraphs 22 and 44.) Examiner is considering the pressure surface adjacent to the trailing edge adjacent to the portion to be equivalent to the portion of the pressure surface adjacent to the trailing edge.  

Claim Rejections - 35 USC § 103
The previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) and US Pat. Pub. No. 20040261914 A1 to Boucard et al (hereinafter Boucard) as applied to claim 21 and further in view of US Pat.  Pub. No. 20150332900 A1 to Fowler et al (hereinafter Fowler) is withdrawn based on the amendment to claim 2.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) as applied to claim 21 and further in view of US Pat.  Pub. No. 20150332900 A1 to Fowler et al (hereinafter Fowler).
Regarding claim 2, Feuerstein does not teach each of the plurality of the compartments is defined by an enclosure including at least one hinged door. 
Fowler is directed to a coating fixture.

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to each of the plurality of the compartments is defined by an enclosure including at least one hinged door, as an art recognized equivalent for securing portions of supporting member together. (See Fowler, Figs. 2, 4, and 5 and paragraph 22.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
The previous rejection of claims 6-7, 11, and 14 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) and US Pat. Pub. No. 20040261914 A1 to Boucard et al (hereinafter Boucard) as applied to claim 21 and further in view of US Pat. Num. 5,792,267 A1 to Marszal et al (hereinafter Marszal) is withdrawn based on the amendment to claim 21.
Claims 6-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) as applied to claim 21 and further in view of US Pat. Num. 5,792,267 A1 to Marszal et al (hereinafter Marszal).
Regarding claim 6, Feuerstein does not explicitly teach a removable insert within each of the plurality of compartments adapted to conform to the root of the rotor blade.

Marszal teaches first and second removable inserts (46a, 46b) adapted to conform to the root (14) of each workpiece. (See Marszal, Fig. 1.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a removable insert within each of the plurality of compartments adapted to conform to the root of the rotor blade, because Marszal teaches this would allow a protective coating to be applied selectively to a gas turbine blade. (See Marszal. Fig. 4 and Abstract.)
Regarding claim 7, Feuerstein does not explicitly teaches the at least one removable insert includes a first insert piece and a second insert piece, each of the first and second insert pieces having an inner side wall with at least one lobe.
Marszal teaches the at least one removable insert includes a first insert piece and a second insert piece, each of the first and second insert pieces having an inner side wall with at least one lobe (protrusion in the slot). (See Marszal, col. 4, lines 35-44.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one removable insert includes a first insert piece and a second insert piece, each of the first and second insert pieces having an inner side wall with at least one lobe with a reasonable expectation of success, because this would facilitate receiving and holding a blade by its root. (See Marszal, col. 3, lines 35-47.)

Regarding claim 11, Feuerstein does not explicitly teach a line-of-sight coating source directed towards a plurality of fixtures.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of fixtures, because this would allow the device to be used to treat a plurality of fixtures with a coating.  
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Regarding claim 11, Feuerstein does not explicitly teach a line-of-sight coating apparatus comprising: a coating chamber defined by at least one wall; a line-of-sight coating source disposed along the at least one wall. 
Marszal teaches a line-of-sight coating apparatus comprising: a coating chamber (60) defined by at least one wall; a line-of-sight coating source (64) disposed along the at least one wall. (See Marszal, Fig. 3 and col. 3, lines 50-65.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a line-of-sight coating apparatus comprising: a coating chamber defined by at least one wall; a line-of-sight coating source disposed along the at least one wall, because Marszal teaches this would allow the exposed portions of the blade intended for coating to receive coating. (See Marszal, col. 3, lines 40-47.)		

The previous rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) and US Pat. Pub. No. 20040261914 A1 to Boucard et al (hereinafter Boucard) and US Pat. Num. 5,792,267 A1 to Marszal et al (hereinafter Marszal) as applied to claim 11 and further in view of US Pat. Pub. No. 20110086169 to Graichen (hereinafter Graichen) is withdrawn based on the amendment to claim 21.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) and US Pat. Num. 5,792,267 A1 to Marszal et al (hereinafter Marszal) as applied to claim 11 and further in view of US Pat. Pub. No. 20110086169 to Graichen (hereinafter Graichen).
Regarding claim 12, Feuerstein does not teaches plurality of fixtures are arranged linearly or longitudinally opposed to the line-of-sight coating source.  
Graichen is directed to coating a turbine blade in a jig by moving the blade linearly. 
Graichen teaches a fixture is arranged linearly or longitudinally opposed to the coating source. (See Graichen, Fig. 2 and paragraphs 44-45.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixture arranged linearly or longitudinally opposed to the 
Regarding claim 12, Feuerstein does not teaches plurality of fixtures are arranged linearly or longitudinally opposed to the coating source.  
Examiner is considering the apparatus in Graichen to be capable of coating a plurality of fixtures. (See Graichen, Fig. 2 and paragraphs 44-45.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of fixtures arranged linearly or longitudinally opposed to the coating source, because this would allow the device to be used to treat a plurality of fixtures with a coating.    
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Claims 21, 5-8, 10-11, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over US. Pat. Num. 5,792,267 to Marszal et al (hereinafter Marszal) and US Pat. Pub. No. 20130177707 A1 to McPherson et al (hereinafter McPherson) and further in view of US Pat. Pub. No. 20050227589 A1 to Oussaada et al (hereinafter Oussaada). 
Regarding claim 21, Marszal teaches a line-of-sight coating fixture comprising: a support structure (40),  a plurality of compartments (46a, 46b), each of the plurality of compartments having an opening ( upper portion 46a, 46b) on a periphery of the support structure (40), and each compartment adapted to receive and secure a root (14) of rotor blade (34),     a shadow structure disposed about the spindle

Marszal does not explicitly teach a platter, a plurality of compartments disposed below the platter, each of the plurality of compartments having an opening on a periphery of the support structure, and each compartment adapted to receive and secure a root of rotor blade such that the root is disposed below the platter and an airfoil of the rotor blade extends above the platter.
McPherson is directed to the shielding of rotor blades during a coating operation.
 McPherson teaches a platter (top horizontal surface of 140, 240), a plurality of compartments disposed below the platter (top horizontal surface of 140,240), each of the plurality of compartments having an opening (opening in top horizontal surface of 140, 240) on a periphery of the support structure, and each compartment adapted to receive and secure a root of rotor blade (125)  such that the root is disposed below the platter and an airfoil of the rotor blade (upper portion of 125)  extends above the platter. (See McPherson, Abstract paragraphs 3, 7, 17, 21-22 and 44.)  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a platter, a plurality of compartments disposed below the platter, each of the plurality of compartments having an opening on a periphery of the support structure, and each compartment adapted to receive and secure a root of rotor blade such that the root is disposed below the platter and an airfoil of the rotor blade extends above the platter, because McPherson teaches this structure would enable the substrate to positioned in order to receive uniform and 
Marszal does not explicitly teach each of the plurality of compartments is configured to shield the root of each rotor blade from the line-of-sight coating material.
McPherson teaches each of the plurality of compartments is configured to shield the root of each rotor blade from the line-of-sight coating material. (See McPherson, Abstract paragraphs 3, 7, 17, 21-22 and 44.)  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each of the plurality of compartments is configured to shield the root of each rotor blade from the line-of-sight coating material, because McPherson teaches this structure would enable the substrate to positioned in order to receive uniform and appropriate coverage with the coating material. (See McPherson, Abstract paragraphs 3, 7, 17, 21-22 and 44.)  
Marszal does not explicitly teach a shadow structure disposed above the platter and inside of the periphery, the shadow structure includes a plurality of shadow bars, above the platter, each of the plurality of shadow bars including abutting walls defining a recess for separately covering a trailing edge of each airfoil and shielding the trailing edge of each airfoil from a line-of-sight coating material and wherein each of the plurality of shadow bars is configured to shield the trailing edge of each airfoil from the line-of-sight coating material.
Oussaada is directed to blades during surface treatment and/or deposition. (See Oussaada, Fig. 5, Abstract, paragraphs 30-31 and 39.)  

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a shadow structure disposed above the platter and inside of the periphery, the shadow structure includes a plurality of shadow bars, above the platter, each of the plurality of shadow bars including abutting walls defining a recess for separately covering a trailing edge of each airfoil and shielding the trailing edge of each airfoil from a line-of-sight coating material and wherein each of the plurality of shadow bars is configured to shield the trailing edge of each airfoil from the line-of-sight coating material, because Oussaada teaches this structure would enable the substrate to receive treatment and other portions of the substrate to be protected. (See Oussaada, Abstract paragraphs 1,30-31,39, and 41.)  
Regarding claim 5, Marszal does not explicitly teach the platter is shaped to conform to a platform of each rotor blade such that an upper surface of the platform is exposed to the line-of-sight coating material and a lower surface of the platform is shielded.
McPherson teaches the platter is shaped to conform to a platform of each rotor blade such that an upper surface of the platform is exposed to the line-of-sight coating 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the platter is shaped to conform to a platform of each rotor blade such that an upper surface of the platform is exposed to the line-of-sight coating material and a lower surface of the platform is shielded, because McPherson teaches this structure would enable the substrate to positioned in order to receive uniform and appropriate coverage with the coating material. (See McPherson, Abstract paragraphs 3, 7, 17, 21-22 and 44.)  
Regarding claim 6, Marszal teaches a removable insert (100) adapted to conform to the root (14) of each workpiece. (See Marszal, Fig. 4.)
Marszal teaches first and second removable inserts (46a, 46b) adapted to conform to the root (14) of each workpiece. (See Marszal, Fig. 1, Fig. 4 and Abstract.)
Regarding claim 7, Marszal teaches the at least one removable insert includes a first insert piece and a second insert piece, each of the first and second insert pieces having an inner side wall with at least one lobe (protrusion in the slot). (See Marszal, col. 4, lines 35-47.)
Regarding claim 8, Marszal does not explicitly teach a span of each of the  airfoils is aligned with a rotational axis of the spindle. 
McPherson teaches a span of each of the  airfoils is aligned with a rotational axis of the spindle. (See McPherson, Abstract paragraphs 3, 7, 17, 21-22 and 44.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a span of each of the  airfoils is 
Regarding clam 10, Marszal does not explicitly teach the recesses defined by the plurality of shadow bars also covers a portion of the pressure surface adjacent to the trailing edge.  
Oussada teaches the recesses defined by the plurality of shadow bars also covers a portion of the pressure surface adjacent to the trailing edge. (See Oussaada, Fig. 5, Abstract, paragraphs 30-31 and 39.)  Examiner is considering the pressure surface adjacent to the trailing edge adjacent to the portion to be equivalent to the portion of the pressure surface adjacent to the trailing edge.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the platter is shaped to conform to a platform of each rotor blade such that an upper surface of the platform is exposed to the line-of-sight coating material and a lower surface of the platform is shielded, because McPherson teaches this structure would enable the substrate to positioned in order to receive uniform and appropriate coverage with the coating material. (See Oussaada, Fig. 5, Abstract, paragraphs 30-31 and 39.)  
Regarding claim 11, Marszal teaches a line-of-sight coating apparatus comprising: coating equipment in a line-of-sight coating source directed toward a fixture (F). (See Marszal, col. 3, lines 48-60, Fig. 3.)   

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of fixtures, because this would allow the device to be used to treat a plurality of fixtures with a coating.  
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Regarding claim 11, Marszal teaches a line-of-sight coating apparatus comprising: a coating chamber (60) defined by at least one wall; a line-of-sight coating source (64) disposed along the at least one wall. (See Marszal, Fig. 3 and col. 3, lines 50-65.)
Regarding claim 14, Marszal does not explicitly teach the coating source includes an EB-PVD coating source.
McPherson teaches the coating source includes an EB-PVD coating source.  (See Feuerstein, paragraph 33.) Examiner is considering electron beam equipment to inherently include an EB-PVD coating source.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating source includes an EB-PVD coating source, because McPherson teaches this provide the vapor to provide uniform coating on the substrate. (See McPherson, paragraph 3.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pat. Num. 5,792,267 to Marszal et al (hereinafter Marszal) and US Pat. Pub. No. 20130177707 A1 to McPherson et al (hereinafter McPherson) and further in view of US Pat. Pub. No. 20050227589 A1 to Oussaada et al (hereinafter Oussaada) as applied to claim 21 and further in view of US Pat.  Pub. No. 20150332900 A1 to Fowler et al (hereinafter Fowler).

Fowler is directed to a coating fixture.
Fowler teaches the compartment includes a moving member or platen (200) pivotally coupled to the interior portion (194) of the supporting member (190) with a hinge member (212).  (See Fowler, Figs. 2, 4, and 5 and paragraph 22.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to each of the plurality of the compartments is defined by an enclosure including at least one hinged door, as an art recognized equivalent for securing portions of supporting member together. (See Fowler, Figs. 2, 4, and 5 and paragraph 22.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pat. Num. 5,792,267 to Marszal et al (hereinafter Marszal) and US Pat. Pub. No. 20130177707 A1 to McPherson et al (hereinafter McPherson) and further in view of US Pat. Pub. No. 20050227589 A1 to Oussaada et al (hereinafter Oussaada) as applied to claim 11 and further in view of US Pat. Pub. No. 20110086169 to Graichen (hereinafter Graichen).
Regarding claim 12, Marszal does not teaches plurality of fixtures are arranged linearly or longitudinally opposed to the line-of-sight coating source.  

Graichen teaches a fixture is arranged linearly or longitudinally opposed to the coating source. (See Graichen, Fig. 2 and paragraphs 44-45.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixture arranged linearly or longitudinally opposed to the line-of-sight coating source, because Graichen teaches this would allow the blade to receive a coating. (See Graichen, Fig. 2 and paragraphs 44-45.)  
Regarding claim 12, Marszal does not teaches plurality of fixtures are arranged linearly or longitudinally opposed to the coating source.  
Examiner is considering the apparatus in Graichen to be capable of coating a plurality of fixtures. (See Graichen, Fig. 2 and paragraphs 44-45.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of fixtures arranged linearly or longitudinally opposed to the coating source, because this would allow the device to be used to treat a plurality of fixtures with a coating.    
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Response to Arguments
Applicant's arguments filed on September 10, 21, have been fully considered but they are not persuasive. On page 6 of the Remarks Section, Applicant argues 

None of references teach the claimed plurality of individual shadow bars. … references teach a unitary mask structure. 
Under the broadest reasonable interpretation, the claims do not include any language which would preclude reading on the structure in Feuerstein which is part of a larger structure.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. separate shadow bars which are not connected to each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the second rejection set 
US. Pat. Num. 5,792,267 to Marszal et al and US Pat. Pub. No. 20130177707 A1 to McPherson et al and further in view of US Pat. Pub. No. 20050227589 A1 to Oussaada et al
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20060021579 to Bernaski teaches Masking .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/
Primary ExaminerArt Unit 1717